Case 1:21-cv-00325-MSK-MEH Document 1-2 Filed 02/02/21 USDC Colorado Page 1 of 1



No               email address
  1   blackhbosss@gmail.com
  2   pintumanas@gmail.com
  3   bigdaddybaltimore@gmail.com
  4   acidbathfiend78@gmail.com
  5   zhicai.xia@gmail.com
  6   dawj24@gmail.com
  7   captaintridden@gmail.com
  8   writer4thescreen@gmail.com
  9   aleksandrov.com@gmail.com
 10   ysimone@gmail.com
 11   debra.bickford@gmail.com
 12   xspace.ws@gmail.com
 13   sonic2585@gmail.com
 14   seachick2015@gmail.com

      Exhibit "2"
